Citation Nr: 1816651	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-11 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back condition.  

2.  Entitlement to an initial rating in excess of 10 percent for a neck condition. 

3.  Entitlement to an initial rating in excess of 10 percent for a left shoulder condition.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for sinusitis.  

6.  Entitlement to an initial compensable rating for hypertension.  

7.  Entitlement to an initial rating in excess of 10 percent for a bilateral knee condition.

8.  Entitlement to an initial rating in excess of 10 percent for a bilateral ankle condition.

9.  Entitlement to service connection for allergic rhinitis/hay fever, to include as due to exposure to Gulf War environmental hazards and/or as secondary to sinusitis.

10.  Entitlement to service connection for a heart condition, to include as due to exposure to Gulf War environmental hazards.

11.  Entitlement to service connection for sleep apnea, to include as due to exposure to Gulf War environmental hazards and/or as secondary to service-connected disabilities.

12.  Entitlement to service connection for a disability manifested by dizziness, to include as due to exposure to Gulf War environmental hazards.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to February 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board has recharacterized the Veteran's claims as reflected on the title page of this decision to better reflect his contentions.  

The Veteran testified before the Board at a March 2017 hearing in front of the undersigned.  A transcript of the hearing is of record.  

The issues of service connection for a dental condition and an initial increased rating for the Veteran's right shoulder condition have been raised by the record, see June 2012 notice of disagreement (dental) and March 23, 2015 VA Form 21-526 claim for increase (right shoulder) but are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Since the issuance of the most recent March 2014 (neck) and April 2014 (low back, left shoulder) SOC/SSOCs, additional February 2017 VA low back, shoulder and neck examinations have been associated with the claims file without a waiver of AOJ review.  Thus, a remand is required for review of relevant new evidence and issuance of a supplemental statement of the case (SSOC) for Veteran's initial increased rating claims for his low back, left shoulder and neck conditions.  See 38 C.F.R. § 20.1304 (c).

Updated VA examinations are required for the Veteran's initial increased rating claims for his PTSD, hypertension, sinusitis, bilateral knee and bilateral ankle conditions.  Here, the Veteran has effectively or expressly asserted a worsening of his PTSD, hypertension, bilateral knee, bilateral ankle and sinusitis conditions since his May 2011 VA PTSD and Gulf War examinations.  See March 2017 Board hearing.  For example, the Veteran testified that his PTSD had progressively worsened, with symptoms such as anger outbursts, symptoms of instability of his knees, marked limitation of motion in his ankles and that he is treated with medication for hypertension.  Additionally, the Veteran reported flare-ups of sinusitis with weather changes or other exposures, with periods where he had to lie down with a warm compress over his eyes, with crusting and eyes "glued" together.  

An updated VA examination for the Veteran's claimed allergic rhinitis/hay fever is required.  The Board notes that mild hay fever was diagnosed in the physician's summary of the Veteran's January 1984 report of medical history upon entry into service and the condition was not shown on VA Gulf War examination in May 2011.  Since, VA records reflect a current diagnosis of allergic rhinitis.  See VA records received May 22, 2017.  Additionally, the Veteran has asserted a new secondary theory of entitlement.  See March 2017 Board hearing.  


Updated VA examinations for the Veteran's claimed sleep apnea and heart condition are required.  Since the Veteran's May 2011 Gulf War examination, VA records reflect a current diagnosis of sleep apnea and a heart condition, benign hypertensive heart disease.  See VA records received May 22, 2017.  Additionally, the Veteran has asserted a new secondary theory of entitlement for his sleep apnea.  See March 2017 Board hearing.  

Finally, an updated VA examination is required for the Veteran's claimed disability manifested by dizziness as the record is currently unclear as to whether the Veteran has a chronic disability.  Since the Veteran's May 2011 Gulf War examination, VA records reflect that the Veteran was counseled on the timing of the use of his medications to "minimize" unpleasant side effects, including dizziness.  See e.g., VA records dated August 5, 2016, pg. 89 of 184.  

Accordingly, the case is REMANDED for the following action:

1.  Prior to the addressing the requested development in instructions  #2-10, obtain any outstanding VA treatment records, including those from the Montgomery VAMC beyond July 2016.

2.  Schedule the Veteran for appropriate VA examination(s) to address the current severity of his PTSD.  All symptoms and clinical findings should be reported in detail, to include the functional impact of such in consideration of both medical and lay evidence.

3.  Schedule the Veteran for appropriate VA examination(s) to address the current severity of his hypertension.  All symptoms and clinical findings should be reported in detail, to include the functional impact of such in consideration of both medical and lay evidence.


4.  Schedule the Veteran for appropriate VA examination(s) to address the current severity of his sinusitis.  All symptoms and clinical findings should be reported in detail, to include the functional impact of such in consideration of both medical and lay evidence.

To the extent possible, the examiner should distinguish any symptoms attributable to the service-connected sinusitis from symptoms attributable to allergic rhinitis.

In doing so, the examiner is asked to specifically address the Veteran's reports of eye symptoms, flare-ups during weather or other environmental changes and episodes requiring him to lie down. 

5.  Schedule the Veteran for appropriate VA examination(s) to address the current severity of his bilateral knee and ankle conditions.  All symptoms and clinical findings should be reported in detail, to include the functional impact of such in consideration of both medical and lay evidence.

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing.  

If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.



6.  Schedule the Veteran for VA examinations to determine the nature and etiology of his allergic rhinitis/hay fever.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should respond to the following inquiries:  

Does the evidence clearly and unmistakably (i.e., undebatably) show that the Veteran's pre-existing allergic rhinitis/hay fever was not aggravated (worsened beyond the natural progression) by service, including exposures to environmental hazards in the Persian Gulf from October 1990 to May 1991 or that any increase in disability was due to the natural progression of the disease.  

If no aggravation is found above, is it at least as likely as not (i.e., 50 percent or more) that the Veteran's allergic rhinitis is aggravated (worsened beyond the natural progression) by his service-connected sinusitis.  Please explain why or why not.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The opinions must be supported by a clear rationale, discussion of the facts, and medical principles involved.  


7.  Schedule the Veteran for VA examinations to determine the etiology of his sleep apnea.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (i.e., 50 percent or more) that the Veteran's diagnosed sleep apnea: 

(a) onset during or is otherwise etiologically related to service, including exposure to environmental hazards in the Persian Gulf from October 1990 to May 1991; or 

(b) is caused or aggravated (worsened beyond the natural progression) by his service-connected conditions (PTSD, neck, bilateral shoulder, low back, bilateral knee, bilateral ankle, right hand condition, sinusitis and hypertension).  Please explain why or why not.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The opinions must be supported by a clear rationale, discussion of the facts, and medical principles involved

8.  Schedule the Veteran for VA examinations to determine the etiology of his heart condition.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (i.e., 50 percent or more) that the Veteran's heart condition, including hypertensive heart disease, onset during or is otherwise etiologically related to service, including exposure to environmental hazards in the Persian Gulf from October 1990 to May 1991 or his March 1993 diagnosis of pericarditis.  Please explain why or why not.

The opinions must be supported by a clear rationale, discussion of the facts, and medical principles involved


9.  Schedule the Veteran for a VA examination to determine the existence and etiology of any dizziness disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a thorough review of the evidence in the claims file, the lay statements, and a physical examination of the Veteran, the examiner should identify whether the Veteran has a chronic disability manifested by dizziness.  

If so, the examiner should state whether it is at least as likely as not (i.e., 50 percent or greater) that the condition onset during or is otherwise etiologically related to service, including exposures to environmental hazards in the Persian Gulf from October 1990 to May 1991 or accepted reports of exposure to several explosions while wearing a flax vest in 1991.  Please explain why or why not.

If there is no diagnosed disability that the dizziness can be attributed, the examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  Please explain why or why not.

The opinions must be supported by a clear rationale, discussion of the facts, and medical principles involved.  

10.   Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




